UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-2068




WESLEY M. MAY,
                                              Plaintiff - Appellant,

          versus



WEST VIRGINIA DEPARTMENT OF HEALTH AND HUMAN
RESOURCES; LESLIE ALLEN, initial and/or intake
supervisor of CPS Record; T'ZOURI OLIVER, CPS
Worker; STATE OF WEST VIRGINIA; CYNTHIA M.
STEINER; BUREAU FOR CHILD SUPPORT ENFORCEMENT;
LORRAINE   WRIGHT;    WEST   VIRGINIA   PUBLIC
ASSISTANCE BENEFITS/NY; MARK SUTTON, Guardian
Ad Litem; OFFICE OF THE PROSECUTING ATTORNEY
FOR BERKELEY COUNTY, WEST VIRGINIA; PAMELA
GAMES KNEELY; BERKELEY COUNTY BOARD OF
EDUCATION; LAURA LILLY SUTTON, Director of
Legal Services; EASTRIDGE HEALTH SERVICES;
BRIDGET MORRIS,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. W. Craig Broadwater,
District Judge. (CA-02-87-3)


Submitted:   July 29, 2004                 Decided:   August 3, 2004


Before LUTTIG, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Wesley M. May, Appellant Pro Se. Michael Douglas Lorensen, BOWLES,
RICE, MCDAVID, GRAFF & LOVE, P.L.L.C., Martinsburg, West Virginia;
Monica Nassif Haddad, MACCORKLE, LAVENDER, CASEY & SWEENEY,
P.L.L.C., Morgantown, West Virginia; Tracey Brown Eberling,
STEPTOE & JOHNSON, Martinsburg, West Virginia; Elizabeth H. Rose,
ROSE PADDEN & PETTY, L.C., Fairmont, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          Wesley M. May appeals the district court’s order granting

Defendants’ motions to dismiss his complaint. We have reviewed the

record and find no reversible error.   Accordingly, we affirm for

the reasons stated by the district court.   See May v. West Virginia

Dep’t of Health & Human Resources, No. CA-02-87-3 (N.D.W. Va.

July 17, 2003).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 3 -